Exhibit 12 LINCOLN NATIONAL CORPORATION AND SUBSIDIARIES HISTORICAL RATIO OF EARNINGS TO FIXED CHARGES (dollars in millions) For the Years Ended December 31, 2009 2008 2007 2006 2005 Income (loss) from continuing operations before taxes $ (521 ) $ (137 ) $ 1,675 $ 1,631 $ 967 Sub-total of fixed charges 292 303 325 242 110 Sub-total of adjusted income (229 ) 166 2,000 1,873 1,077 Interest on annuities and financial products 2,512 2,532 2,519 2,260 1,570 Adjusted income base $ 2,283 $ 2,698 $ 4,519 $ 4,133 $ 2,647 Fixed Charges Interest and debt expense (1) $ 261 $ 281 $ 284 $ 223 $ 89 Interest expense related to uncertain tax positions 13 2 21 - - Portion of rent expense representing interest 18 20 20 19 21 Sub-total of fixed charges excluding interest on annuities and financial products 292 303 325 242 110 Interest on annuities and financial products 2,512 2,532 2,519 2,260 1,570 Total fixed charges $ 2,804 $ 2,835 $ 2,844 $ 2,502 $ 1,680 Ratio of sub-total of adjusted income to sub-total of fixed charges excluding interest on annuities and financial products (2) - - 6.15 7.74 9.79 Ratio of adjusted income base to total fixed charges (2) - - 1.59 1.65 1.58 (1) Interest and debt expense excludes a $64 million gain related to the early retirement of debt in the first quarter of 2009 and $5 million related to the early retirement of debt in (2) The ratios of earnings to fixed charges for the years ended December 31, 2009 and 2008, indicated a less than one-to-one coverage and are therefore not presented.Additional earnings of $521 million and $137 million would have been required for the years ended December 31, 2009 and 2008, respectively, to achieve ratios of one-to-one coverage.
